Case 19-11292-KG Doc 827 Filed 10/30/19 Page 1 of 12

UNITED STATES BANKRUPTCY COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF DELAWARE
In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors
MONTHLY OPERATING REPORT
Reporting Period: September 1, 2019 — September 30, 2019
REQUIRED DOCUMENTS Form No. | Document | Explanation Affidavit/
Attached Attached Supplement
Attached
Schedule of Cash Receipts and Disbursements MOR-1 Xx
Bank Account Balances, Debtor Statement with MOR-la xX See Attestation
Respect to Bank Account Reconciliations
Schedule of Professional Fees and Expenses Paid | MOR-1b Xx
Copies of bank statements See Attestation
Cash disbursements journals See Attestation
Statement of Operations by Legal Entity MOR-2 Xx
Balance Sheet by Legal Entity MOR-3 Xx
Status of Postpetition Taxes See Attestation
Summary of Unpaid Postpetition Debts MOR-4 x
Accounts Receivable Reconciliation and Aging MOR-5 x
Debtor Questionnaire MOR-6 x

 

 

 

 

 

 

 

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and
correct to the best of my knowledge and belief.

   

Al 2o7

Signature of Debtor Date J
Andrece Housley

Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Page | of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 2 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

 

Notes to the Monthly Operating Report
Reporting Period: September 1, 2019 — September 30, 2019

General:

The report includes activity from the following Debtors and related Case Numbers:

fe-troe at erers Debtor Name

19-11292 Insys Therapeutics, Inc.

19-11293 IC Operations, LLC

19-11294 Insys Development Company, Inc.
19-11295 Insys Manufacturing, LLC
19-11296 Insys Pharma, Inc.

19-11297 IPSC, LLC

19-11298 IPT 355, LLC

This Monthly Operating Report is unaudited and has been prepared solely for the purpose of complying with the Debtors’ obligations to provide
monthly operating reports currently during these Chapter 11 Cases. This MOR is not prepared in accordance with accounting principles generally
accepted in the United States of America ("U.S. GAAP") and does not include all the information and footnotes required by U.S. GAAP. The
Debtors have prepared this Monthly Operating Report using the best information presently available to them, which has been collected,
maintained, and prepared in accordance with their historical accounting practices. This Monthly Operating Report is, thus, true and accurate to
the best of the Debtors’ knowledge, information and belief based on current available data.

General Methodology: The Debtors prepared this Monthly Operating Report relying primarily upon the information set forth in their books and
records. Consequently, certain transactions that are not identified in the normal course of business in the Debtors’ books and records may not be
included in this Monthly Operating Report. Additionally, the information furnished in this report includes primarily normal recurring
adjustments, but does not include all the adjustments that would typically be made for the quarterly and annual consolidated financial statements
to be in accordance with U.S. GAAP. Furthermore, the monthly financial information contained herein has not been subjected to the same level
of accounting review and testing that the Debtors apply in the preparation of their quarterly and annual consolidated financial information in
accordance with U.S. GAAP. Accordingly, upon the application of such procedures, the Debtors believe that the financial information may be
subject to change, and these changes could be material. Nevertheless, in preparing this Monthly Operating Report, the Debtors made best efforts
to supplement the information set forth in their books and records with additional information concerning transactions that may not have been
identified therein.

Liabilities Subject to Compromise: The payment of prepetition indebtedness is subject to compromise or other treatment under a chapter 11
plan of reorganization. The determination of the amount of such liabilities and how the liabilities will be settled and treated cannot be made until
a Chapter 11 Plan of Reorganization is approved by the Bankruptcy Court. Liabilities subject to compromise have been reported at the amounts
recorded on the Debtor’s books and records. The amounts classified as liabilities subject to compromise in the financial statements and
supplemental schedules included herein are preliminary and may be subject to future adjustments depending on claims filed on and before the bar
date, Bankruptcy Court actions, developments with respect to disputed claims, rejection of executory contracts, reconciliation of claims, and other
events.

Reservation of Rights: Given the complexity of the Debtors’ business, inadvertent errors, omissions or over inclusion of contracts may have
occurred. Accordingly, the Debtors hereby reserve all of their rights to dispute the validity, status, enforceability, or executory nature of any claim
amount, representation or other statement in this Monthly Operating Report and reserve the right to amend or supplement this Monthly Operating
Report, if necessary.

General Notes

On June 10, 2019 (the “Petition Date”), Insys Therapeutics, Inc. (“Insys Therapeutics”) and its affiliated debtors each commenced a voluntary
case under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). The Debtors are authorized to operate their business and manage their properties as debtors in possession
pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in these
chapter 11 cases. The Debtors’ chapter 11 cases are being jointly administered for procedural purposes only under case number 19-11292 (KG)
pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

Additional information about the Chapter 11 Cases, court filings and claims information is available on the internet at
https://dm.epiq] 1 .com/case/Insys/dockets

Page 2 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 3 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

 

MOR-1
Consolidated Schedule of Cash Receipts and Disbursements
Reporting Period: September 1, 2019 - September 30, 2019
($’s in USD)

For the Period Ended
September 30, 2019

Cumulative
6/10/19 - 9/30/19

 

 

 

 

 

 

 

1 Operating Receipts
2 Sales Receipts (after GTN settled by credit) S 3,448,332 $ 12,918,489
3 Sales Deductions - -
4 Other Receipts 142,163 519,092
5 Total Operating Receipts 3,590,496 13,437,580
6 Operating Disbursements
7 Employee Related (1,516,892) (6,553,639)
8 Rent (Equipment & Buildings) & Utilities (176,228) (800,433)
9 Manufacturing Costs (3,470) (59,642)
10 Gross-to-Nets (Direct Pay) (145,315) (501,939)
11 Consulting / Prof. Fees (89,021) (346,643)
12 Legal (333,060) (335,460)
13 Research and Development / Regulatory (312,910) (2,568,546)
14 Sales & Marketing (35,815) (143,036)
15 General and Administrative (30,792) (465,726)
16 Insurance (40,865) (152,028)
17 Board of Directors Fees (158,587) (503,309)
18 Total Operating Disbursements (2,842,955) (12,430,403)
19 Operating Cash Flow 747,541 1,007,177
20 Bankruptcy Related Disbursements
21 Professional Fees (2,180,454) (2,226,671)
22 Vendor Deposits & Critical Vendors (9,948) (127,247)
23 Total Bankruptcy Related Disbursements (2,190,401) (2,353,918)
24 Net Cash Flow (1,442,860) (1,346,741)
25 Cash Balance!”!
26 Beginning Cash Balance 55,115,744 38,019,624
27. —s Net Cash Flow (1,442,860) (1,346,741)
28 363 Sale Proceeds - 17,000,000
29 Ending Cash Balance 5 53,672,883 $ 53,672,883
Footnotes:

(1) Cash balance represents book balance, which is net of outstanding checks and may differ from Bank Balance due
to items in-transit and other timing items.

Page 3 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 4 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

MOR-la

Bank Account Balances, Debtor Statement with Respect to Bank Account Reconciliations
Reporting Period: September 1, 2019 — September 30, 2019

($’s in USD)
For the Period Ended

# Case Number Debtor Entity Number Bank Account Type CYR PAN hae

1 19-11293 IC Operations, LLC XXXXX5620 Western Alliance Checking 1,454,382
2 19-11293 IC Operations, LLC XXXXX9623 Western Alliance Checking -
3 19-11294 Insys Development Company, Inc. XXXXX5187 Western Alliance Checking 242,093
4 19-11294 Insys Development Company, Inc. XXXXX3863 Western Alliance Checking -
5 19-11295 _ Insys Manufacturing, LLC XXXXX7170 Western Alliance Checking 147,678
6 19-11295 — Insys Manufacturing, LLC XXXXX1178 Western Alliance Checking -
7 19-11292 _ Insys Therapeutics, Inc. XXXXX5031 JP Morgan Checking/ CC Deposit 70,219
8 19-11292 Insys Therapeutics, Inc. XXXXX7833 Western Alliance Money Market 4,280,975
9 19-11292 _Insys Therapeutics, Inc. XXXXX7655 Western Alliance Professional Fee Escrow 4,000,000
10 19-11292 __Insys Therapeutics, Inc. XXXXX3750 Western Alliance Utilities Deposit 31,500
11 19-11292 Insys Therapeutics, Inc. XXXXX9735 Wells Fargo Cash 42,844,739
12 19-11292 __Insys Therapeutics, Inc. XXXXX7215 Western Alliance Lease Agreement Account 267,000
13 19-11292 Insys Therapeutics, Inc. XXXXX5149 Western Alliance Checking 288,368
14 19-11292 Insys Therapeutics, Inc. XXXXX9155 Western Alliance Checking -
iS 19-11297 IPSC, LLC XXXXX3630 Western Alliance Checking 45,929
16 19-11297 IPSC, LLC XXXXX7638 Western Alliance Checking -
17 Total $ 53,672,883

Footnotes:
(1) Cash balance represents book balance, which is net of outstanding checks and may differ from Bank Balance due
to items in-transit and other timing items.

Page 4 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 5 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

MOR-la

Debtor Attestation to with Respect to Bank Account Reconciliations, Bank Statements and

Open/Closed Bank Accounts
Reporting Period: September 1, 2019 — September 30, 2019

Bank Account Reconciliations & Cash Disbursement Journal

The Debtors affirm that bank account reconciliations are prepared for all open and active bank accounts on a
monthly basis. The Debtors affirm that within their financial accounting systems, check registers and/or
disbursement journals are maintained for each disbursement account.

Bank Statement
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.

Open/Closed Bank Accounts
The Debtors did not open or close any bank accounts during September.

  

Andrece Housley
Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Date

Page 5 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 6 of 12

 

In re:
Insys Therapeutics, Inc.; et al.
Debtors

Case No. 19-11292 (KG)

Reporting Period: September 1 — September 30, 2019

 

wnrnn nuh wn

MOR-1b

Schedule of Professional Fees and Expenses Paid
Reporting Period: September 1, 2019 — September 30, 2019

Weil, Gotshal & Manges ue?
Richards, Layton, & Finger, P.A.
FTI Consulting, Inc.

Debtor Counsel

Local Debtor Counsel
Debtor Financial Advisor

Lazard Ltd. Debtor Investment Banker
Epiq Global Claims Agent
Akin Gump Strauss Hauer & Field LLP UCC Counsel
Bayard, P.A, UCC Local Counsel
Province, Inc. UCC Financial Advisor
Total

Footnotes:

TV ye es

($’S IN USD)

MeL

 

    

eA Deh Cd

   

Amount Pai
itty

Amount Paid this Period
iets Expenses

 

ase to Dat
Leyte hick

    
  

  
     

 

September 1,2019 September 30,2019 Week Ended 9/27/19 $ 1,457,006 $ 11,123 $ 2,252,058 $ 14,276
September 1, 2019 September 30, 2019 N/A - - - -
September 1,2019 September 30, 2019 N/A - - - -
September 1, 2019 September 30,2019 Week Ended 9/13/19 160,000 - 160,000
September 1, 2019 September 30, 2019 N/A - - - -
September 1, 2019 September 30,2019 Week Ended 9/27/19 $44,766 3,463 544,766 3,463
September 1, 2019 September 30,2019 Week Ended 9/27/19 932,963 1,318 92,963 1,318
September 1, 2019 September 30,2019 Week Ended 9/27/19 197,801 663 197,801 663
$ 2,452,536 $ 16,567 $ 3,247,588 $ 19,720

 

(1) Weil, Gotshal & Manges LLP applied a portion of the amount payable in the amount of $330,351 for July fees in

September to their retainer balance.

Page 6 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 7 of 12

 

In re:
Insys Therapeutics, Inc.; et al.
Debtors

Case No. 19-11292 (KG)
Reporting Period: September 1 — September 30, 2019

 

14
15
16
17

18

20

lee tel ag

Net Revenue
Cost of Revenue
Total Gross Profit

Operating expenses
Selling
Marketing
Research and development
General and administrative
Restructuring Fees!”
Intercompany fees

Charges related to litigation award

Total Operating Expenses

Income (loss) from operations

Other income (expense), net:
Interest income (expense)

Other income (expense), net”!
Total other income (expense}, net

Income (loss) before income taxes:

Income tax expense (benefit)
Net income (loss)

Footnotes:

(1) Restructuring Fees for all entities are shown at Insys Therapeutics and include accrued fees for restructuring

professionals.

MOR-2
Statement of Operations by Legal Entity

Reporting Period: September 1, 2019 — September 30, 2019
($’s in USD)

 

 

 

 

 

 

SEY LORS Teh EY ENT US Len Aa oF IPT 355, LLC Eliminations Peli ie cress
Therapeutics, iF Kas Development Manufacturing, Tite
inc. Company, Inc. hen
corso fond ce -ET-a\ To Case No. Case No. Case No. Case No. Case No. yale kes
29-11292 SCG bAE} SES GPL) 19-11295 19-11296 19-11297 19-11298 9/30/19
$ - $ 1,983,933 $ - § -$§ - § - $ - $ -|$ 1,983,933
(1,127) 24,621,420 {112) 308,821 (39,102) - {24,509,552} 380,348
1,127 (22,637,487) 112 (308,821) 39,102 - - 24,509,552 1,603,585
(1,856) 519,380 (321) (1,034) 9 44,685 560,863
- 83,706 . - (66,775) (118) - - 16,813
(307,586) (1,272) 2,066,240 : - (415) - - 1,756,968
2,645,748 (6,272) (14,396) 2,393 (158,289) (325) 2,468,858
5,438,709 - - - - - 5,438,709
515,137 - > : - - $15,137
8,290,152 595,542 2,051,522 1,359 (225,055) 43,827 - - 10,757,347
(8,289,024) (23,233,029) (2,051,411) (310,180) 264,157 (43,827) - 24,509,552 (9,153,762)
64,809 - - 98 64,907
(67,272) (663,704) (3,328,339) - (4,059,316)
(2,463) (663,704) (3,328,339) 98 (3,994,409)'
(8,291,487) (23,896,733) (2,051,411) (3,638,519) 264,254 (43,827) : 24,509,552 (13,148,171)
- - a - 6,000 - - = 6,000
$ (8,291,487) $ (23,896,733) $ (2,051,411) $ (3,638,519) $ 258,254 $ (43,827) $ - $ 24,509,552] $ (13,154,171)

 

 

 

(2) Other income (expense), net includes certain Subsys assets sold pursuant to the Order approving the Asset
Purchase Agreement between the Debtor and BTcP Pharma LLC.

Page 7 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 8 of 12

 

In re: Case No, 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

 

MOR-3
Balance Sheet by Legal Entity
Reporting Period: September 1, 2019 — September 30, 2019
($’s in USD)

FM Castel ad ed
Therapeutics,
inc.
Case No.

19-11292

IC Operations,
1a Ke

ESE
Development
Peel Ua tse
Case No.
eA}

CSE
WE ea
noe
Case No.

ES Sa Le edie eeleby Consolidated

Hite

ieee (PT 355, LLC

Case No.
EERE}

Case No. Case No. Case No.

9/30/19

wat nub wn pr

Pe
RO

Ree PPP eR
Dan nub wn

N
o

21
22
23
24
25
26
27
28
29
30
31

32

33
34
35
36
37

38
39

40
41
42
43
44
45
46
4?
48

49
50

Current Assets
Cash and cash equivalents
Short-term investments
intercompany
Trade accounts receivable, net
Intercompany accounts receivable
Inventory, net
Prepaid expenses and other assets
Deferred tax asset, current

Total Current Assets

Fixed assets, net

Operating lease right-of-use assets
Long-term investments

Intangible asset

Goodwill

Investment In subsidiary

Deferred tax asset, non-current
Other assets

Total Assets

Liabilities And Stockholders’ Equ
Current Liabilities
Accounts payable and accrued expenses
intercompany accounts payable
Accrued compensation
Accrued sales allowances
Current portion of operating lease liabilities
Accrued litigation awards and settlements
Deferred revenue
Bank line of credit
Notes payable to related party, including interest

fici

Total Current Liabilities

Contingent payment obligation

Operating lease liability

Uncertain income tax position

Other non-current liabilities

Notes payable to related party, including interest,
long term

Total Liabilities
Commitments and contingencies

Stockholders' Equity (Deficit)
Convertible preferred stock
Common stock
Additional paid in capital
Unrealized gain/loss on investments
Unrealized gain/loss on foreign exchange
Notes receivable from stockholders
Retained earnings
Current period retained earnings (accumulated
deficit)

Total Stockholders’ Equity (Deficit)

pee Pe

nace 2e))

19-11297

 

peer)

 

 

 

 

 

 

$ $1,751,301 $ 1,485,882 $ 242,093 § 147,678 $ - § 45,929 $ - § - 53,672,883
{0} : : : - : : : (0)
331,244,634 (15,971,284) (8,292,968) (350,944,292) 84,041,465 2,352,128 - (42,429,683) 0
628,808 8,423,406 20 - (2,672,932) - - - 6,379,302
- - - 300,969,097 - : - (300,969,097) :
- 2,085,048 - 5,069,322 - - - (1,968,453) 5,185,917
6,507,354 221,694 1,143,285 74,631 61,587 50,510 - (108,000) 7,951,060
390,132,096 (3,755,254) (6,907,569) (44,683,564) 81,430,120 2,448,567 - (345,475,233) 73,189,163
97,595 5,818 3,629,940 31,211,367 - 0 . - 34,944,719
- - 882,037 7,409,128 - : - : 8,291,165
518,219 - - - - - - - 518,219
27,693,643 - : - - - - (27,693,643) -
- - - - 1 - - : 1
3,193,366 317,648 42,000 380,000 148,000 : - : 4,081,015
$ 421,634,919 $ (3,431,788) $ (2,353,592) $ (5,683,069) $ 81,578,120 $ 2,448,567 $ - _ $ (373,168,876)} $ 121,024,282
$ 28,081,296 $ 5,987,749 $ 3,697,632 $ 1,578,411 $ 52,192,547 $ 18,817 $ - $ - 1§ 91,556,454
: 5,685,434 - : 295,283,663 - - (300,969,097) -
1,172,509 655,124 738,537 524,345 94,867 2,966 : - 3,188,349
- 3,863,581 : : 1,121,465 10,913 - : 4,995,958
- - 583,174 292,832 - - - - 876,006
75,705,576 : - : 62,635,173 - - - 138,340,749
104,959,381 16,191,888 5,019,344 2,395,588 411,327,714 32,696 : {300,969,097)] 238,957,515
177,653,955 - : - - - - - 177,653,955
- - 488,543 9,589,423 - - = - 10,077,965
3,861,119 : . - - - - - 3,861,119
- - - 92,962 - - - : 92,962
286,474,456 16,191,888 5,507,887 12,077,973 411,327,714 32,696 : (300,969,097}| 430,643,517
746,389 - : - 145,989 - < (145,677) 746,702
575,021,594 : - - 59,117,800 - 2 (335,217,966)] 298,921,428
(76,998) - - - - - - - (76,998)
(302,745,683) - 35,795,428 (2,408,524) (298,163,466) 2,549,010 - 228,890,242 | (336,082,993)
(137,784,840) (19,623,676) (43,656,907) (15,352,517) (90,849,917) (133,139) - 34,273,622| (273,127,373)
135,160,463 (19,623,676) (7,861,479) (17,761,041) (329,749,594) 2,415,871 . (72,199,779}| (309,619,235)

 

Total Liabilities And Stockholders' Equity (Deficit) §$ 421,634,919 $

(3,431,788) $

(2,353,592) $

(5,683,069) $ 81,578,120 $

2,448,567 _$

 

- __$ (373,168,876)

$_ 121,024,282

 

Page 8 of 12

 
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 9 of 12

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

 

Debtor Attestation with Respect to Postpetition Taxes
Reporting Period: September 1, 2019 — September 30, 2019

Andrece Housley hereby declares under penalty of perjury:

I am Chief Financial Officer of Insys Therapeutics, Inc., et al., the above captioned debtors and debtors in
possession (collectively the "Debtors"). I am familiar with the Debtors day-to-day operations, business affairs and
books and records. I am authorized to submit this statement on behalf of the Debtors.

All statements in this statement are based on my personal knowledge, my review of the relevant documents, my
discussions with other employees of the Debtors, or my opinion based upon my experience and knowledge of the
Debtors' operations and financial condition. If I were called upon to testify, I could and would testify to each of the
facts set forth herein based on such personal knowledge, review of documents, discussions with other employees of
the Debtors or opinion.

To the best of my knowledge, information and belief, and except as otherwise set forth in the MOR, all of the
Debtors have filed all the necessary federal, state and local tax returns, or extensions related there to, and have
timely made (or are in the process of remediating any immaterial late filings or prepayments) all related required
postpetition tax payments, which are not subject to dispute or reconciliation, and are current.

 

Andrece Housley ate
Chief Financial Officer of Insys Therapeutics, Inc.; et al.

Page 9 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 10 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

MOR-4

Summary of Unpaid Postpetition Debts
Reporting Period: September 1, 2019 — September 30, 2019
($’s in USD)

  
  

 

  
    

Days Past Due
Vac ae ele) 0- 30 Days 31 - 60 Days 61 - 90 Days Pas ENE)

1 Combined Debtors?) $ 1,214,032 $ 3,384,254 $ 2,177,216 $ 311,422 $ 445,238 $ 7,532,162

     

(evidcas

     

Footnotes:

(1) The postpetition accounts payable represents open and outstanding trade vendor invoices that have been entered
into the Debtors’ accounts payable system and do not include accruals. This summary does not include

intracompany and intercompany payables.

(2) Trade Payables per balance sheet include accruals and non-cash entries not due and payable per accounts payable

aging.

Page 10 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 11 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors

MOR-5

Accounts Receivable Reconciliation and Aging
Reporting Period: September 1, 2019 — September 30, 2019
($’s in USD)

PXoree eee Mai ele amelie Le) mL ae aCe PEEL Ce reyay <2 Ending Accounts

 

Receivable Ever Les Receivable
1 IC Operations, LLC $ 8,932,025 $ (503,927) $ 8,428,099

 

    
  

 
   

Days Past Due
(ERSTE co Ree O RDN 61 - 90 Days poe BE 73

1 IC Operations, LLC? $ 6,196,903 $ 701,855 $ 509,179 $ 375,921 $ 644,241 $ 8,428,099

            

PYao orem crest ebel wali) = Current

Footnotes:

(1) Amounts are shown on a gross basis before any adjustment for estimated bad debts and other uncollectable
amounts. This summary does not include any accrued fees, discounts or intracompany and intercompany
receivables.

(2) Amounts are aged from the due date and are included on a gross basis before any adjustment for estimated bad
debts and other uncollectable amounts. This summary does not include any accrued fees, discounts or intracompany
and intercompany receivables.

(3) Accounts receivable aging excludes Subsys sales after 9/26/19 due to the closing of the BTcP Pharma LLC sale.

Page 11 of 12
Case 19-11292-KG Doc 827 Filed 10/30/19 Page 12 of 12

 

 

In re: Case No. 19-11292 (KG)
Insys Therapeutics, Inc.; et al. Reporting Period: September 1 — September 30, 2019
Debtors
MOR-6
DEBTOR QUESTIONNAIRE

Reporting Period: September 1, 2019 — September 30, 2019

 

 

 

Must be completed each month Yes No
1. Have any assets been sold or transferred outside the normal course x)

of business this reporting period? If yes, provide an explanation

below.
2. Have any funds been disbursed from any account other than a x

debtor in possession account this reporting period? If yes, provide
an explanation below.

 

 

 

3. Have all postpetition tax returns been timely filed? If no, provide an x
explanation below.
4. Are workers compensation, general liability and other necessary Xx
insurance coverages in effect? If no, provide an explanation below.
5. Has any bank account been opened during the reporting period? If Xx

yes, provide documentation identifying the opened account(s). If an
investment account has been opened provide the required
documentation pursuant to the Delaware Local Rule 4001-3.

 

 

 

 

 

Footnotes:

1. In September, certain Subsys assets were sold pursuant to the Order approving the Asset Purchase
Agreement between the Debtor and BTcP Pharma LLC.

Page 12 of 12
